Citation Nr: 0806921	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post angioplasty with stent replacement, 
claimed as secondary to service-connected major depression.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected major depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision that denied 
service connection for psychiatric disability claimed as 
post-traumatic stress disorder (PTSD), as well as for 
hypertension and for coronary artery disease (CAD), status 
post angioplasty with stent placement, each claimed as 
secondary to psychiatric disability.

The appellant filed a Notice of Disagreement (NOD) in April 
2003, and the RO issued a Statement of the Case (SOC) in 
November 2003.  The appellant filed a substantive appeal via 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
November 2003.

In February 2005, the RO granted service connection for major 
depression, but continued the denial of the secondary service 
connection claims, as reflected in the Supplemental SOCs 
(SSOCs) issued in February 2005 and June 2005.  The veteran 
has continued his appeal on those matters, as reflected on 
the title page.

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In December 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After partially completing the 
actions requested, the AMC continued the denial of the claims 
(as reflected in the August 2007 SSOC) and returned these 
matters to the Board for further appellate consideration. 

For the reasons set forth below, these matters are, again, 
being remanded to the RO via the AMC in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the Board's December 2005 remand, the Board instructed the 
RO to arrange a VA cardiovascular examination, by a 
physician, to obtain a medical opinion as to whether the 
veteran's currently diagnosed CAD and hypertension was caused 
or aggravated by the veteran's service-connected major 
depression.  Subsequent to the December 2005 remand, the 
veteran submitted a May 2006 letter from his primary care 
physician, R.K. Boparai, M.D., reflecting the doctor's 
conclusion that it appeared the veteran's CAD and 
hypertension were exacerbated by his depression and PTSD.  

Pursuant to the remand directives, December 2006 and July 
2007 VA examinations were conducted.  The December 2006 VA 
examiner diagnosed the veteran with CAD and hypertension, but 
failed to provide the requested nexus  opinion.  Thereafter, 
the veteran underwent a July 2007 VA examination in which the 
VA examiner also diagnosed CAD, stable, and hypertension.  In 
addition, the July 2007 VA examiner opined that the veteran's 
CAD and hypertension were not caused by his depression or 
post-traumatic stress disorder (PTSD).  The examiner further 
stated that the stress of mental disorders, including PTSD 
and depression, can aggravate any symptoms of ischemic heart 
disease and increase blood pressure.  However, this general 
statement does not adequately address whether the veteran's 
CAD and hypertension has been aggravated (permanently 
worsened) as a result of the veteran's service-connected 
major depression.  Because the medical opinion obtained is 
not fully compliant with the Board's December 2005 remand 
instructions, the medical questions posed have not been 
resolved, and the current record remains inadequate for 
adjudicating the claims on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the claims file to be 
returned to the physician who conducted the July 2007 VA 
examination for preparation of a supplemental medical opinion 
(with supporting rationale).  The RO should only arrange for 
the veteran to undergo examination if the prior physician is 
unavailable or is unable to render the supplemental opinion 
requested without examining the veteran.  Under such 
circumstances, examination by a physician with the 
appropriate expertise should be afforded to the veteran.  The 
veteran is again advised that failure to report to any such 
scheduled examination, without good cause, may result in a 
denial of the claims.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, the RO should  
ensure that the veteran is properly notified of what evidence 
is needed to support his claims under 38 C.F.R. § 3.310 
(revised effective in October 2006) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Hence, the RO should, via VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the appellant 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims for service connection for CAD and 
for hypertension, each as secondary to service-connected 
major depression, on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for CAD and for 
hypertension, each claimed as secondary 
to service-connected major depression, 
under the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards disability 
ratings (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.

All records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the claims file, along with 
a copy of this REMAND, should be returned 
to the physician who conducted the July 
2007 VA examination for a supplemental 
opinion.

The examiner is requested to provide an 
opinion whether it is at least as likely 
as not (i.e., there is a 50 percent  or 
greater probability) that the veteran's 
diagnosed CAD and hypertension is 
aggravated (permanently worsened) by his 
service-connected major depression.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310(a) (as revised effective in October 
2006).  In rendering the requested 
opinion, the examiner should discuss the 
May 2006 conclusion provided by R.K. 
Boparai, M.D., noted above.
 
If the prior physician is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to go undergo VA 
cardiovascular examination, by the prior 
or other physician with appropriate 
expertise at an  VA facility, to obtain 
answers to the questions posed above.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, if 
warranted, should be accomplished (with 
all results made available to the 
examiner prior to the completion of his 
or her report). 

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for CAD and for 
hypertension, each as secondary to 
service-connected major depression, in 
light of all pertinent evidence and legal 
authority ((to include the current 
version of 38 C.F.R. § 3.310, as revised 
effective in October 2006, and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995)).  

7.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of  the appeal.  
38 C.F.R. § 20.1100(b) (2007).



